Case 1:18-CV-05151-ENV-RER Document 14-1 Filed 12/20/18 Page 1 of 5 Page|D #: 66

EXHIBIT A

 

 

 

Case 1:18-CV-05151-ENV-RER Document 14-1 Filed 12/20/18 Page 2 of 5 Page|D #: 67

AMENDED AND RESTATED PROMISSORY NOTE
$1,000,000.00 August 10, 2018

msAmmdedaMRcsmedenissorme(this“Nou”)ismwedhxmonthedue§mm
fmthahovcbyandbdwechsdaTobwco,Ll£,anadaHmiwdHabilityoompany(“H'l"’},and
RmdyAbbas,mindividual(“RA”).

BEQII£§

WHEREAS,thcpmtiwsignodaprcviouspmnissorynotcdatoszyS, 2018,whcminRAlmt
$I,000,000 to HT with a due date of Iunc 7, 2018 (thc “'Ori¢inal Not¢”);

WHEREAS,dmpardmdmdewcandd\cdmemefwrepaydmloanammmrmdhma
dcsilctorostatcthcimmdwmdlc$l,OB0,00ofmcmnoumofthzOdgimlNotc;and

WHEREAS,mmnsidaatwnfmmdmdhg&mduedacmtthligindNotqdlcpmdwhmo
intendmmpemodcandlwlaced!eOrigina!NowwilhdaisNotc.

A§LE§M

NOW THEREFORE, intending to be legally bound and for good and valuable omsidu'ation,
inchldwgcmmdingd:cwmofthcpmuissmynotq&cpmdesagwcasfouows:

l. Iml.H‘l`promisestopaytoRAatl67Huntin3t<mSu'eet,Bmoklyn,NY11231,orsuch
othcraddrcssasmsybodirmudbyRAinwri:ing,thcpriocipalsmnof$l,OB0,00o.OOorsomwhdmeof
asmaybeomsmding,togetherwithallmuedmdunpoidinmestlham

2. wmtof?dndpdadkmmprhwipdmdaumuedmduopaidimamt
thereonshallbcducmdpayablc&ve($)bnsinmsdaysanadacd¢t¢ofdlisNow(d\c“MaturityDate").
AllpaymmtsofpriocipalandinmofdaisNotcsbaBbcpaylbkinlawfidcmmncyoftthnitcdSmm
ofAmerica.

3. CMhofhmut.Thcp¢ymmtmduthomshaubcuodiwdinan)Hwhg
mdcr:(a)mmfees,mdehmpaidorwoumdbymmdhxwmchmisob&gawdundedwmms
hutin;(b)intumpay§blc\mcim'thisNow;md(c)prindpal\mdud:isNotc.

4. hm!bcmdnlmpaidpdncipdbalmandmuedmdunpaidinmshanhm
anannualinmmmtcequalmdwlessero£(a}tuxpermnt(l°%)pu'annumor(b)dwmaximumhtm
ratcallowedbylawinhaofd:ermpmvidedabovehucin.humstowhgforeachywshallbc
micalmdmlhcbmisof¢&wdmmcdmommmofwmd\isdumhmmdsbny($w)mdmc
nmnaamrofwhichisthcacula!numberofd¢ysclapsedfmmthefitstdayofswhyw.

5. Gnm¢y.lhisNot¢andthcpu‘&nmanocbnyofaHofitsongadonshueundais
seemedbythcpasonalgummtoc(mc“Gumty")ofDnvid Slcy(thc“G\umtor’)

6. Eventofl)ef¢ult.Thcoocurrmocofmyofthe£ollowingcvcntswillbcdmodwbem
“EventofDefult”uoderthisNow: (a)thcnonpaymmtofd:epdncipd,intaestorothaindebtedmss
undadlisNoteondxcMamrilyDatc;(b)thcoocmcoocof-ycvcmofdcfnultordcfau|tandthelapscof
mmammp¢iodmdermyodmdcbg£abnhymobhgndmwdmlmdu;(c)mcihngbym

`48494731-9919. v. 1

 

 

Case 1:18-CV-O5151-ENV-RER Document 14-1 Filed 12/20/18 Page 3 of 5 Page|D #: 68

against HT ortho Guaranmr of any proceeding in bankruptcy, receivership, ioso}vmcy, morgaoimcion,
liquidation oonsuva:mshipursimilarpmceeding(and, indxccaseofanysuohproceodinginstituted
againstHTortlrcG\narantor,suchproowding£snotdisnisscdorsmyodfony-Evc(45)daysofthc
oommmoemmtthereof; (d) any assignment byH’I`ford:c bmc§tofcrcditors,orany levy,gamis.hmmt,
attachmmtorsimilm'pmeeedingisinstiumdagainstanypmpdtylhatmhdd;(c)adcfaultwithmspect
tomyodxcrindebtedncssofcithcrll'l`todxcGumantorforborrowedmoncythatisnotcmedwithinmy
notioeorcumpcriod;or(!)dmcnu'yofalinaljudgmmtagawstcithu'mortthummtoranddxc
faihueofl{fwdischmgethcjudgmmtmithintm(lo)daysofdmccnuydle¢eo£ Uponihcoccm'maocof
myEvcntofDefaolt,diecmimmpaidpdmipa!sumhmumdaplusa]lintaestmuodthuoonphzsau
odrcrmsduzandpayablctoRAm\dcrthisNotc,wadditimtoallmmncys’ focsincm'rodbyRAin
connectianwidlfl'l"sdcfxultundcrtheodgimle(asdeiinedbelow),s.ha|laummaticallyboeomcduc
andpuyablcimmedintely.loaddjtionto!hcfcucgoiog,upond\eoecnnmceofmyEventofDe&uigRA
mayformwr&exacwchdividuauy,omcmmdy,mmessivc}ymomxmymdaudghsm
modicssvaihbletoRAundadnelheGuarmty,orsvailablcwlmdubth,equity,smumcor
adlerwise.

7. mom’Feu.HTagroesmpayd:cfollowingoosm,m¢pmsmandauomcys’fow
paidorincunndbyRA,oradjudgodbyaoomt(a)msooablcwstsofcollem‘onmdoosw,e)q>msee,and
amtmys’£ocspavmhmnedhcmmcdmwiththcmuwdmmmmofmeodgimlmmd
thkNom,whdhummmthld;(b)msmmbkmgexpmsw,mmms’fompdduimmd
wmmwhhregmmthagmwmybmhupwy,mrganimdm,mcwuship,mohammodwgs
ah?octiog¢:rcditots'righ!smdinvolvingaclaimm)dcrdlisNote;and(c)costsofsuitandmchs¢masd!c
com'tmayadjudgcasmomcyfoesinanyaccimtocnwepaymcntofmisNotcoranypanofit.

8. Waive.r.HT,mdoms,andallotberpmsoosliableortobocomcliablconthisNote
wdveplmmmgmmddeman¢mdccofmowsgdman¢mddishmonanddlowmdmm
mofalikena`mrc.

9. Forburnee Not a W¢iver. If RA delays in exercising or fails no misc any of irs
righrsunderdlisNotc,thmtlmtdcla§/or&ilmshallootconstimmcawaivu'ofanyRArighlsorofany
heach,dcfauh,orfhihn'cofemditiommdcrd:isNom.NowaivabyRAofmyofitsrigh!sorofany
mmdchuk,m&nmofwmidmshaubecdbcdv@mlmsdwwahuhmslyumdwa
wlirinssisv=dvyM

10. AuignmutihisNowinmcswandbmdsthehcds,kgalrcp'esmmdvcs,sucoesmrs,
mdassignsofHTandRA

ll. Sevcanity.IfmypmddmofdlisNom,ordmapplic¢tionofittomypmtyor
cimumstancc, ishddvdd,inva§d,mmmfommbkbyaoounofmmpewnjudsdicdon,dmmaindu
ofthisNotc,andmeapp}icatim ofslmhpmvisiontootha'pmtimorcircummm,shaunothca§oaed
thu'oby,drcpmvisionsofd\isNotobcingsevmbleinmysuchinstmoc.

12. TilqeisofdleEssenee.Tlmcisoftl'ncwsenccwidlrcspocttoallobligationsofm
unduthisNote.

13. No§ou.AHnodcesmquimdtobcgivontomyofthcparcicsbaemdu-shanbein
writingmdshanbcdeunedmhavcbemsuf&cimdygivmfmanpmpomwhmpmmnedpusondlyw
soohpmy,msmtbyoad&edmmgismedmaihmmmodptmqucsw¢msmtbyamdondly
moydmdmdaydclivaywvicc,tosuchpmyatitsaddressmfmdxbelow:

4849-!731-9919, v. 1

 

 

Case 1:18-CV-O5151-ENV-RER Document 14-1 Filed 12/20/18 Page 4 of 5 Page|D #: 69

RA: RandyAhbas
l67lhmxingmn$tmct
BrooklyngY 11231

HT: Hestia Tobwoo LLC
Atwntioo: David Slcy

530 Fosta Suect, Suitac 531
Durhm,NC 2770!
14. Govminglaw.Ibisteshallbcguvcmodbymdwosmedinawordmwcwidxdxc
laws ofthc Slafc ofCalifmnia.

15. Slbnission to Jnrisdic¢ion and Vume. HT, to the ful!ost cxtmz permitted by law,
hucbyknawingly, intendma}!yaudvolmm:ily,wid:mduponthcadviocofcompmtcounseL(a)
suhmitstopa'sonalj\n'isdiotionindicStateochwYo:kovuaoysuit,actiomorprooeedingbyaoy
pamadswg£ommmhdngwwisNow,(b)agmmmy$whmion,mdtmpmwndhgshau
exclusivelybebmugbtinmystateorfedqalomutofcompetm£judsdicdonovu'thc$mcochwYoxk,
(c)submitsmd\ejurisdictionofsuchoourts,and(d)tothefdllmtcantpumittodbylaw,}l’l`amthat
itwillnotbringanyacdon,suitorpmooodinginanyvenucothcrthanindxc€ityochwYork. H'f`
immmmaymmmioc ofanysmnmons, oomp}aintorothcriogalpmmsinmysuchsuit,
wdmmgmwdwgbymginuodmoud§odU.S.mdLmsmgcgcpaM,meamcad¢mfmmdcw
dmuibedin$ecdehaw£mdowsmmaMagmthmmmhmviwshauoms&nmwwuymspoa
validandc&`ectivescrvioc(butnominghereinshallaifectthcvalidityorcfh`cctivcnmsofpmccssscrved
inauyodwrmmou'pcrmittedbylaw).

[Signano'e Pag¢ Fol'lows}

4818-4781-8919, `v. 1

 

 

Case 1:18-CV-O5151-ENV-RER Document 14-1 Filed 12/20/18 Page 5 of 5 Page|D #: 70

lNWI'INESSM{EREOF,I~IThaschcmodthisNOtcaSof£imdayandycarfilstwrittm sbuvc.

I-IT
HES'I'IA 'I`OBACCO,

By:

 
  

Namc: David S!cy
'I`itle: CEO

“" 5

lundy Abbas

 

4849-4731-9919,\'. 1

